Name: 1999/236/EC: Commission Decision of 17 March 1999 amending Council Decision 79/542/EEC and Decisions 92/160/EEC and 93/197/EEC with regard to the animal health conditions for imports into the Community of registered horses from certain parts of Kyrgyzstan (notified under document number C(1999) 609) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  health;  tariff policy;  means of agricultural production;  trade
 Date Published: 1999-03-31

 Avis juridique important|31999D02361999/236/EC: Commission Decision of 17 March 1999 amending Council Decision 79/542/EEC and Decisions 92/160/EEC and 93/197/EEC with regard to the animal health conditions for imports into the Community of registered horses from certain parts of Kyrgyzstan (notified under document number C(1999) 609) (Text with EEA relevance) Official Journal L 087 , 31/03/1999 P. 0013 - 0014COMMISSION DECISION of 17 March 1999 amending Council Decision 79/542/EEC and Decisions 92/160/EEC and 93/197/EEC with regard to the animal health conditions for imports into the Community of registered horses from certain parts of Kyrgyzstan (notified under document number C(1999) 609) (Text with EEA relevance) (1999/236/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 12, 13, 15, 16 and 19(ii) thereof,(1) Whereas by Council Decision 79/542/EEC (2), as last amended by Decision 1999/227/EC (3), a list of third countries has been established from which Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products;(2) Whereas by Decision 92/160/EEC (4), as last amended by Decision 1999/228/EC, the Commission has established the regionalisation of certain third countries for imports of equidae;(3) Whereas the health conditions and veterinary certification for imports of registered horses are laid down in Commission Decision 93/197/EEC (5), as last amended by Decision 1999/227/EC;(4) Whereas following a Commission veterinary inspection mission to Kyrgyzstan the animal health situation with regard to equidae appears to be under the satisfactory control of the veterinary services;(5) Whereas the veterinary authorities of Kyrgyzstan have provided a written undertaking to notify within 24 hours by telefax, telegram or telex to the Commission and the Member States the confirmation of any infectious or contagious disease in equidae mentioned in Annex A of Directive 90/426/EEC, which are compulsorily notifiable in the country, and within due time any change in the vaccination or import policy in respect of equidae;(6) Whereas annual testing of horses for glanders is carried out in Kyrgyzstan and no positive findings have been reported for at least six months; whereas African horse sickness, Venezuelan equine encephalomyelitis and vesicular stomatitis have never occurred in Kyrgyzstan;(7) Whereas monitoring for equine viral arteritis has only commenced and the country's status with regard to this disease cannot be established definitely; whereas therefore uncastrated male horses older than 180 days intended for imports into the Community should be subject to laboratory testing for this disease;(8) Whereas dourine has been reported in certain parts of Kyrgyzstan, whereas, however, the Issyk-Kul region has been free of dourine for at least six months and official guarantees have been received that the movement of equidae into this region from the rest of the country is under official veterinary control;(9) Whereas for reason of the equine health situation in certain parts of Kyrgyzstan it appears appropriate to regionalise the country concerned, so as to allow imports into the Community of registered horses only from the disease free part of the territory of Kyrgyzstan;(10) Whereas the animal health conditions and veterinary certification must be adopted according to the animal health situation of the third country concerned; whereas the present case relates only to registered horses;(11) Whereas Decision 79/542/EEC and Decisions 92/160/EEC and 93/197/EEC must be amended accordingly;(12) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Part 2 of the Annex to Decision 79/542/EEC, special column for registered horses, the following line is inserted in accordance with the alphabetical order of the ISO country code:>TABLE>Article 2 The Annex of Decision 92/160/EEC is amended as follows:1. the following words are added:'Kyrgyzstan (4)Region of Issyk-Kul`;2. the following footnote is added:'(4) Only permanent imports into the Community of registered horses are authorised.`Article 3 Commission Decision 93/197/EEC is amended as follows:1. 'Kyrgyzstan (1) (2) (KG)` is added in alphabetical order of the ISO country code to the list of third countries in Group B of Annex I.2. The title of the health certificate of Group B in Annex II is replaced by the following:'B - HEALTH CERTIFICATEfor imports into Community territory of registered horses from Kyrgyzstan (1) and of registered equidae and equidae for breeding and production from Australia, Bosnia and Herzegovina, Bulgaria, Belarus, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovak Republic, Slovenia, Ukraine, Federal Republic of Yugoslavia.`Article 4 This Decision is addressed to the Member States.Done at Brussels, 17 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 42.(2) OJ L 146, 14. 6. 1979, p. 15.(3) OJ L 83, 27. 3. 1999, p. 77.(4) OJ L 71, 18. 3. 1992, p. 27.(5) OJ L 86, 6. 4. 1993, p. 16.